Bloodworth, J.
An attachment for the balance due on the purchase price of an automobile was issued on September 13, 1924. The attachment was levied November 7; a replevy bond was given November 10; the defendant was adjudged a bankrupt November 12, and filed his original answer on November 10. A declaration-in attachment was filed January 2, 1925, and the defendant was discharged in bankruptcy on April 11, 1925. Plaintiff amended its declaration in attachment and alleged that the note given for the purchase price of the automobile contained “a retention-of-title contract on the automobile involved in this case,” and that the automobile was set aside by the trustee in bankruptcy to the defendant as a part of his homestead. The defendant, on September 15, 1925, filed an amendment to his answer, alleging his discharge in bankruptcy. The judge of the city court of Floyd county, who heard the case without a jury, “entered a judgment against the defendant and his security on the replevy bond, and a special judgment in rem against the automobile, and stay of execution against the defendant T. C. Miller.” To this judgment th« defendant excepted.
As there is no vendor’s lien in this State, and as it clearly appears that the attachment was levied “and a bond to dissolve was given within four months of the adjudication of the principal a bankrupt,” the court erred in rendering the foregoing judgment. Alvaton Mercantile Co. v. Caldwell, supra; Graham Co. v. Richer son, 115 Ga. 1002 (42 S. E. 374).

Judgment reversed.


Broyles, C. J., and Luke, J., concur.